DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/567588, filed on 09/11/2019.
Claims 1-16 are presented for examination, with claims 1 and 9 are being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafson et al., US 5,659,731 (hereinafter “Gustafson”).

Regarding claim 1, Gustafson discloses, A method for matching supplied organizational data with trade directory information, comprising:
receiving, by a receiver of a processing server, a data file including a plurality of organizational entries from a computing system (e.g. taking a plurality of attributes that describe a business entity, searching through a database of business entities, identifying one or more likely matching entities, and deriving a confidence indicator representing the probability of a proper match, for each identified entity, Gustafson: col. 5, lines 2-6 and Fig. 1), each organizational entry including at least an entity name and a geographic location (e.g. Business entities are typically listed in a database by what can be called attributes. The most common attributes are those which identify the entity, such as the business name and location, Gustafson: col. 1, lines 58-67 and col. 5, lines 7-27);
normalizing, by a processor of the processing server, the entity name included in each of the plurality of organizational entries (e.g. it may be determined that, with an effective parsing and normalization routine, the entity name, street, and telephone numbers are attributes to provide accurate results, Gustafson: col. 5, line 7 thru col. 6, line 6 ); 
identifying, by the processor of the processing server, a plurality of matching entries for each of the plurality of organizational entries, wherein each matching entry includes at least a matching name and a matching location, and where each matching entry is identified based on a first correspondence between the matching name and the respective normalized entity name and a second correspondence a "Matchkey" search may be utilized to develop a list of possible or likely matching entries.  Matchkey searches are well known, and generally operate by combining several letters from a plurality of attributes to produce a single matchkey. This matchkey is then compared to like matchkeys formed from the database entries. To illustrate this point, the matchkey for the present invention may be formed by aggregating the first five letters from the entity name, the first four letters from the street name, and the first three digits from the postal code. This aggregation would be formed from the given entity, as well as each database entity for comparison. All database entries having a matchkey that corresponds to the matchkey of the given entity would be identified as possible matches, Gustafson: col. 6, lines 7-24); 
determining, by the processor of the processing server, a confidence level for each of the plurality of organizational entries, where the confidence level is based on the correspondence between the first correspondence and the second correspondence for at least one of the plurality of matching entries identified for the respective organizational entry (e.g. After the search step is completed, the processor assigns a score or rating to each attribute. The score is a statistically generated number that reflects the quality of the match between a particular attribute from the given entity and an identified entity. The higher the number, the closer the match, with a 100 representing a precise match. Preferably, each attribute of the given entry is successively compared against each attribute of all identified entries to generate a score for each attribute of the particular entity. A variety of algorithms are known ); and 
transmitting, by a transmitter of the processing server, the plurality of matching entries and determined confidence level for each of the plurality of organizational entries to the computing system (e.g. taking a plurality of attributes that describe a business entity, searching through a database of business entities, identifying one or more likely matching entities, and deriving a confidence indicator representing the probability of a proper match, for each identified entity.  For example, it may be desired to provide greater result resolution by assigning "A" to match scores of 92-100 percent, "B" to match scores of 70-91 percent, "C" to match scores of 40-69 percent, and "D" to match scores below 40 percent. After assigning a match grade to each attribute, the match grades are assembled into a key. This key is used to address a look-up table, to retrieve an overall match confidence indicator, Gustafson: col. 5, lines 2-6, col. 7, line 50 thru col. 8, line 16).

Regarding claim 2, Gustafson further discloses:
normalizing, by the processor of the processing server, the geographic location included in each of the plurality of organizational entries (e.g. It may be determined, for example, that the matching scores obtained for the city, street name, and postal code attributes are sufficient to reliably identify a proper match, Gustafson: col. 5, lines 12-27), wherein
the geographic location used in the second correspondence is the normalized geographic location (e.g. it may be desired to substitute an alternative attribute for ).

Regarding claim 4, Gustafson further discloses:
receiving, by the receiver of the processing server, a confirmation entity for each of the plurality of organizational entries from the computing system, where the confirmation entity is the matching name included in one of the plurality of matching entries identified for the respective confirmation entry (e.g. reference is briefly made to FIG. 3, which is a table that presents four specific examples of entity name attribute scoring.  Wherein, the score listed in the fourth column reflects the match comparison between the first and third column entries have been interpreted as a confirmation entity for each of organizational entries, Gustafson: col. 7, lines 3-12).

Regarding claim 5, Gustafson further discloses, wherein confirmation entities are received for a subset of the plurality of organizational entries where the determined confidence level is medium confidence (e.g. transforming the numerical score for each attribute to a grade selected from a limited subset of grades, the subset of grades reflecting a likely match, no match, and possible match conditions, Gustafson: col. 14, lines 58-61).

Regarding claim 6, Gustafson further discloses, wherein the computing system presents one most likely matching entry for a subset of the plurality of organizational entries where the determined confidence level is high confidence to a user of the computing system for confirmation (e.g. it was found ).

Regarding claim 7, Gustafson further discloses, wherein the plurality of matching entries and determined confidence level are transmitted inside of a return data file (e.g. FIG. 6 is a table illustrating the various assumptions that were made in simplifying the table size for computing the initial confidence codes and match percentages. As shown in the figure, match grades of "F" and "Z" were often grouped. Ultimately based on the assumptions, the 16,384 entry table was simplified down to 36 families of possible component match combinations, Gustafson: col. 9, lines 36-42 and col. 10, lines 13-20).

Claims 9-10 and 12-15 recite a system for matching supplied organizational data with trade directory information, comprising similar subject matter as of claims 1-2 and 4-7.  Therefore, claims 9-10 and 12-15 are rejected by the same reason as indicated in claims 1-2 and 4-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al., US 5,659,731 (hereinafter “Gustafson”), and further in view of Taranenko et al., US 2008/0319990 (hereinafter “Taranenko”).

Gustafson does not directly or explicitly disclose claims 3 and 11.
Regarding claim 3 and 11, Taranenko teaches, wherein the normalized geographic location is represented using latitude and longitude (e.g. FIGS. 4-10 illustrate an opening screen presented to a user that allows the user normalizes geographic location by using latitude and longitude, Taranenko: Figs. 4-10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method to find a match for a given entity in database containing information on a large number of entities as disclosed by Gustafson to include geographic feature name search system as taught by Taranenko to provide intelligent searches for geographic names data.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al., US 5,659,731 (hereinafter “Gustafson”), and further in view of Psota et al., US 2014/0258032 (hereinafter “Psota”).

Gustafson does not directly or explicitly disclose claims 8 and 16.
Regarding claim 8 and 16, Psota teaches, wherein the first correspondence is determined using a Jaro Winkler distance (e.g. Data that has been cleaned or adapted herein may be ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method to find a match for a given entity in database containing information on a large number of entities as disclosed by Gustafson to include the platform aggregates data form a variety of sources as taught by Psota to provide a computer-implemented tool for suggesting a marketing strategy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153